02-12-400-CV





















COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
 
NO. 02-12-00400-CV
 
 



In the Interest of A.G., A Child
 
 
 
 
 
 


§
 
§
 
§
 
§
 


From the 271st District Court
 
of Wise County (CV10-08-627)
 
March 21, 2013
 
Opinion by Justice McCoy



 
 
JUDGMENT
 
          This court has considered the record on
appeal in this case and holds that the appeal should be dismissed.  It is
ordered that the appeal is dismissed for want of jurisdiction.
 
SECOND DISTRICT COURT OF APPEALS

 
 
 
By_________________________________
    Justice Bob McCoy
 
 
 
 
 














COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
 
NO. 02-12-00384-CV
 
 



IN THE INTEREST OF K.R.G., A CHILD


 


 



                                                                                                                             
 
------------
 
FROM THE
271ST DISTRICT COURT OF WISE COUNTY
 
------------
 
NO. 02-12-00400-CV
 
 



IN THE INTEREST OF A.G., A CHILD


 


 



                                                                                                                             
 
------------
 
FROM THE 271ST
DISTRICT COURT OF WISE COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
          On February 26, 2013, this court sent the
parties a letter about its renewed concern that it lacked jurisdiction over the
appeal in cause number 02-12-00400-CV, pertaining to A.G., because the order of
termination did not appear to be a final, appealable order and because the case
remained pending in the trial court.  We requested that the appellants or any
party desiring to continue the appeal file with the court on or before March 8,
2013, a response showing grounds for continuing the appeal or we would sever
this appeal from cause number 02-12-00384-CV, pertaining to K.R.G., and dismiss
the appeal in cause number 02-12-00400-CV for want of jurisdiction.  See
Tex. R. App. P. 42.3(a), 44.3.  Although both appellants have filed responses
in this court, neither response shows grounds for continuing the appeal in
cause number 02-12-00400-CV.  Cf. Lehman v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001) (“[T]he general rule, with a few mostly statutory
exceptions, is that an appeal may be taken only from a final judgment.”). 
Therefore, we sever the appeal in cause number 02-12-00384-CV from the appeal
in cause number 02-12-00400-CV, and we dismiss the appeal in cause number
02-12-00400-CV for want of jurisdiction.
 
                                                                             BOB
MCCOY
                                                                             JUSTICE
 
PANEL:  LIVINGSTON, C.J.; MCCOY and GABRIEL, JJ.
 
DELIVERED:  March 21, 2013




[1]See
Tex. R. App. P. 47.4.